Title: To James Madison from William C. C. Claiborne, 3 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 June 1804, New Orleans. “On yesterday James Pitot and Edward Livingston attended at my office and handed me, the communication, which is herein enclosed; After perusing the same, I replied verbally, that, ‘the people had a right peaceably to assemble together for the purpose of remonstrating against grievances; but it became those who produced such assemblages to be watchful of the public peace, and to prevent tumult and disorder. That a few months ago public meetings would not have been pleasing to me, because there were then many persons in Louisiana, not interested in its permanent welfare, who might labour to give an improper direction to the public deliberations; but at this time we were less liable to the intrigues of designing men, and can with more certainty designate those who have an interest in, and an attachment to, our country.’ Upon the subject of the Act of Congress, I observed, that, ‘upon investigation its principles would in my opinion, be found well adapted to the local situation and interests of Louisiana; but if there were any particular provisions which were disagreeable to the people, or in their opinion would prove injurious to Louisiana, a respectful Memorial to Congress was the only mode of obtaining redress, and there can be no doubt but such memorial would have due weight.’
“The particular object of the characters who I learn were most active, at the late meeting, I do not know; but I am inclined to think, that under the treaty, they suppose Louisiana is entitled to immediate admission into the Union as a matter of Right, and the fulfilment of the treaty in this particular will be the primary request which is to be made.
“Mr. Daniel Clark, Mr. Edward Livingston, Mr. Evan Jones, M. Boré late Mayor of New-Orleans, and about twenty other inhabitants of the City and its vicinity composed the meeting spoken of; but I understand the gentlemen I have named were the most active agents!”
